Citation Nr: 1813308	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-25 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee condition.


REPRESENTATION

Veteran represented by:	Dale K. Graham


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 26, 1973 to August 25, 1973 and from December 1974 to December 1977.  This matter comes to the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in December 2017.  A transcript of the hearing is contained in the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, the Board must remand this claim to ensure there is a complete record so the Veteran is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran asserts that he experienced multiple sports-related injuries to his knees during service.  He has stated that he took a direct hit to his knee(s) while playing football or basketball in Korea.  He also reported that he injured his left knee playing basketball at Fort Hood, Texas.  Further, he indicated that he had knee pain while stationed in Germany, and that he injured his knees while driving a two and a half ton truck in 1977.  He was reportedly treated for his knees at the 2nd Medical Battalion at Camp Casey, Korea, between 1975 and 1976; at a local infirmary in Wildflecken, Germany, in September 1977; and at the 5th Battalion, 7th Cav. 1st Cav. Div. Fort Hood, Texas, where he was diagnosed as having chronic tendonitis.  See VA Forms 21-4138 dated February 6, 2011, August 2, 2011; VA Form 21-4142, dated February 6, 2011; and Hearing Transcript, dated December 14, 2017.

The Board notes, with the exception of a sport-related injury from baseball to his right ankle in August 1977, the Veteran's service treatment records (STRs) contain no mention of treatment or complaints of any knee issues.  However, the mere fact that there is no suggestion of this claimed event in his STRs is not entirely determinative of whether this claimed event occurred.

Additionally, at his December 2017 hearing, the Veteran testified that he received treatment from the Audie L. Murphy Memorial VA Hospital in San Antonio, Texas, around December 1977 until 1981.  The Veteran also recalled that he received treatment from the Corton Group in San Antonio during the 1980s for approximately five years.  After being seen at the Corton Group, the Veteran testified that he continued to seek treatment from the VA in San Antonio.  However, those medical records do not appear to be part of his electronic file.  As a result, attempts should be made to obtain the Veteran's outstanding medical records on remand.

The Board notes that the available medical evidence does not mention any specific diagnoses pertaining to the Veteran's knees.  However, a February 2006 Progress Note mentions that the Veteran "does have a problem with his left knee" and that his "gait reveals that he walks with a slight limp in his left leg because of left knee pain."  See CAPRI, February 2006 Progress Note, received on November 3, 2016.  No VA examination with a medical opinion has been completed in connection with the development of evidence for the issue on appeal.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that 38 C.F.R. 
§ 3.159 (c)(4) provides that an examination or opinion is necessary if the evidence of record: 1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability; 2) establishes that the Veteran suffered an event, injury, or disease in service; and 3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but 4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  The Court noted that the third prong of 38 C.F.R. § 3.159 (c)(4) is a "low threshold" standard.

Given that there is an indication the Veteran's claimed disability may be associated with sport injuries because his STRs do reflect that he played sports during service, and given that there is not sufficient medical evidence for the Board to make a decision on the claim and that there appears to be outstanding medical evidence, a VA examination with a medical opinion addressing the etiological questions central to this appeal is warranted in this case.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete service treatment records, to include all clinical records, as well as his complete service personnel records.

2.  Make arrangements to obtain the Veteran's complete treatment records, to include any archived records, from the Audie L. Murphy Memorial VA treatment facility, dated from December 1977 to July 2001 and from October 2016 forward.

3.  Make arrangements to obtain the Veteran's complete treatment records from Corton Group in San Antonio, dated from 1980 forward.

4.  Then, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of his claimed bilateral knee disability.  The claims file must be made available to the examiner for review.

The examiner must identify all current knee disorders found to be present.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the any current knee disorder had its clinical onset during active service or is related to any incident of service, to include the sports-related injuries described by the Veteran and/or his reported injury while driving a two and a half ton truck.

The examiner must provide specific reasons in support of the conclusion reached.

5.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

